Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 6-23 are currently pending. 
Claims 1, 8-10, 18-23 are examined. 
Response to Amendment
The amendment filed on 06/13/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 03/15/2022
The examiner modified the rejection below to address claim amendment.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-10, 19-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Nishikawa et al (PG Pub 20030222861), and further in view of and  Kawamura et al (PG pub 20080014464) and Yokoyama et al (PG pub 20130075715).
Regarding claims 1, 9-10, 19-21, Nishikawa et al teaches an organic electroluminescent device comprising at least an anode , a first hole transporting layer , a second hole transporting layer, emitting layer , electron transport layer , cathode [para 41 fig 1].
	Nishikawa et al teaches the first- and second-hole transport layer, but Nishikawa et al does not teach the material of the first- and second-hole transport layer.
	Kawamura teaches a material for hole transport layer having formula: 

    PNG
    media_image1.png
    188
    438
    media_image1.png
    Greyscale

Wherein Ar71 to Ar74 are a substituted or unsubstituted aromatic group having 6 to 50 nucleus carbon atoms, L12 is a single bond, a substituted or unsubstituted aromatic group having 6 to 50 nucleus carbon atoms, x is 1 (for the second hole transport layer L12 would be aromatic group having 6 carbon, for the first hole transport layer, L12 would be single bond, Ar71, Ar72, Ar73, Ar74 would be phenyl group having a substituent of deuterium atom [para 332 333].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the first and the second hole transport layer of Nishikawa et al to be made of same formula as taught by Kawamura et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Modified Nishikawa teaches the claimed limitation, but modified Nishikawa et al does not teach the hole injection layer with claimed material.
Yokoyama et al teaches an EL with hole injection layer being made of accepting heterocyclic compounds [para 74].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the hole injection layer of Yokoyama et al between the anode and first hole transport layer of modified Nishikawa et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).


Regarding claim 22, Modified Kubota teaches Ar1 and Ar4 would be unsubstituted condensed polycyclic aromatic group (
    PNG
    media_image2.png
    133
    456
    media_image2.png
    Greyscale
)
Regarding claim 23, Nishikawa et al teaches an organic electroluminescent device comprising at least an anode , a first hole transporting layer , a second hole transporting layer, emitting layer , electron transport layer , cathode [para 41 fig 1].
	Nishikawa et al teaches the first and second hole transport layer, but Nishikawa et al does not teach the material of the first and second hole transport layer.
	Kawamura teaches a material for hole transport layer having formula: 

    PNG
    media_image1.png
    188
    438
    media_image1.png
    Greyscale

Wherein Ar71 to Ar74 are a substituted or unsubstituted aromatic group having 6 to 50 nucleus carbon atoms, L12 is a single bond, a substituted or unsubstituted aromatic group having 6 to 50 nucleus carbon atoms, x is 1 (for the second hole transport layer L12 would be aromatic group having 6 carbon, for the first hole transport layer, L12 would be single bond, Ar71, Ar72, Ar73, Ar74 would be phenyl group having a substituent of deuterium atom [para 332 333].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the first and the second hole transport layer of Nishikawa et al to be made of same formula as taught by Kawamura et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Modified Nishikawa teaches the claimed limitation, but modified Nishikawa et al does not teach the hole injection layer with claimed material.
Yokoyama et al teaches an EL with hole injection layer being made of accepting heterocyclic compounds [para 74].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the hole injection layer of Yokoyama et al between the anode and first hole transport layer of modified Nishikawa et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al (PG Pub 20030222861), and further in view of and  Kawamura et al (PG pub 20080014464) and Yokoyama et al (PG pub 20130075715), as applied to claim 1 above, and further in view of US PG Pub 2003/0165715 to Yoon.
Regarding claims 6 and 8, Modified Nishikawa et al teaches the limitations of claim 1. Modified Nishikawa et al does not specifically teach that the electron transport layer comprises a compound of formula (4) having an anthracene ring structure.
Yoon teaches that the compound of that invention (for instance, exemplary compound 3-1) has high stability and excellent physical and thermal properties when used in an electron transport layer (¶0010, 0011). The exemplary compound (3-1) may be represented by formula (4), where A5 is a single bond, B is a substituted or unsubstituted aromatic heterocyclic group, C is a substituted or unsubstituted aromatic hydrocarbon group, q is 2, D is hydrogen atom, and p is 7. Further, the exemplary compound may be represented by Formula 4b, where A5 is a single bond and Ar8, Ar9, and Ar10 are substituted or unsubstituted aromatic hydrocarbon groups. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a compound as claimed in claims 6 and 8 in the electron transport layer because it has high stability and excellent physical and thermal properties.
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al (PG Pub 20030222861), and further in view of and  Kawamura et al (PG pub 20080014464) and Yokoyama et al (PG pub 20130075715), as applied to claim 1 above, and further in view of Kato (PG Pub 20120319091)
Regarding claim 22, modified Nishikawa et al teaches Ar1 and Ar4 would be phenyl group as set forth above, but modified Nishikawa et al does not teach Ar1 and Ar4 being unsubstituted condensed polycyclic aromatic group.
Kato teaches Ar1 and Ar4 would be unsubstituted condensed polycyclic aromatic group  or phenyl group.
    PNG
    media_image2.png
    133
    456
    media_image2.png
    Greyscale
) (page 16-19).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Ar1 and Ar4 of modified Nishikawa et al to be unsubstituted condensed polycyclic aromatic group  as taught by Kato since Kato teaches Ar1 and Ar4 would be unsubstituted condensed polycyclic aromatic group  or phenyl group and would be used as an alternatively equivalent material and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 
Response to Arguments
Applicant's arguments filed 06/13/2022  have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teach the claimed amendment.
The examiner respectfully disagrees. modified Nishikawa et al teaches the claimed amendment as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726